DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Response to Amendment
	The amendment filed 06/17/2022 has been entered. Claims 1, 17, and 30 have been amended. Claim 31 has been cancelled. Claims 1-30, 32-33 remain pending in this application. 

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al. (Pub. No.: US 2010/0280481 A1).
	Regarding claim 1, Kline discloses (fig. 1, 3, 9) an absorbent article (diaper 1) comprising:
	A chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet (¶ 0051, ln. 8-9, chassis 10); and
	A discrete ear joined to the chassis (¶ 0051, ln. 9-13, fastening member 50a) and comprising:
	A laminate comprising a first nonwoven (see fig. 9, surface layer 62) and a second nonwoven (¶ 0088, ln. 8-9, surface layer 63) and an elastomeric material sandwiched between said first and second nonwovens (see fig. 9, ¶ 0088, ln. 7-11, elastomeric material layer 64), wherein the laminate further comprises a plurality of ultrasonic bonds (¶ 0053, ln. 28-32, fastening member 50a may be attached to a wearable article in any suitable manner, including … ultrasonic bonding, etc.), 
	Wherein the ear comprises an elastic region (see fig. 9, region where elastomeric material 64 is disposed); and
	A fastening system (see strengthened end region 155 comprising surface layer 62, surface layer 63, faster system 70 and reinforcing layer 61) directly secured  to the elastic region of the ear (see fig. 9, reinforcing layer 61 of the fastening system is directly secured to elastomeric material 64). 
	Further, the current disclosure recites “The ratio of the length of the specimen at the second grip position (L2) to the maximum length of bond (L1) is Length Ratio” (page 29) and where L1 is a maximum length of a fastener attachment bond and L2 is the length of the specimen at a second grip position which is at an outboard edge of the chassis bond (page 29). 
	Kline further discloses (fig. 8) a length of the fastener attachment bond (corresponding to LR) is 66 to 80 percent of the length L of the ear (which corresponds to the second grip position) (¶ 0092). Thus, Kline teaches a length ratio of between 1.25 to 1.5 which falls within the claimed range of 3 or less. 
	Regarding claim 3, Kline discloses that the fastening system is joined to the ear in overlapping relationship with a portion of the elastomeric material (see fig. 9, reinforcing layer 61 of the fastening system is directly secured to elastomeric material 64).
	Regarding claim 4, Kline discloses that the elastomeric material comprises a film having a basis weight of about 62 gsm which falls within the claimed range of 10 gsm to about 100 gsm (see table in ¶ 0094, 62 gsm styrene-butane-styrene film).  
	Regarding claim 8, Kline discloses wherein the elastomeric material comprise elastomeric polymers from the group consisting of styrene derivatives, polyesters, polyurethanes, polyether amides, polyolefins and combinations thereof (see table in ¶ 0094, 62 gsm styrene-butane-styrene film).  
	Regarding claim 10, Kline discloses wherein the ear is extensible in a lateral direction of the article (see stretch direction 67, ¶ 0053, ln. 10-11). 
	Regarding claim 11, Kline discloses wherein the ear is void of adhesive outside of a chassis attachment bond and/or a fastener attachment bond (layers of laminate forming ear may be joined by other bonding laminate techniques ¶ 0088, ln. 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Lam et al. (Pub. No.: US 2006/0287637 A1).
Regarding claim 2, Kline fails to disclose wherein the ear comprises an ear area and the elastic region comprises an elastic region area, wherein said elastic region area is about 80% or less of the total ear area.  
Lam teaches (fig. 1-2B) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42), wherein the ear comprises an ear area (see fig. 2A) and an elastic region (region where elastomeric material 74 is present, see fig. 2B). 
Lam further discloses that said elastic region is less than the total ear area (¶ 0005, ln. 1-22, The void region is an area of the ear in which no elastomeric film is present. One void region may serve as the bonding location for the back ear to the chassis and the other void region may serve as the bonding location for the engaging member of the fastening system to the back ear) in order to provide a void region that serves as bonding locations for the ear to the chassis and a void region that serves as a bonding location for the fastening system to the ear that improves cost efficiency of the diaper by reducing unnecessary elastomeric film (¶ 0005, ln. 16-22) and in order to provide elasticity in regions that are necessary (¶ 0004, ln. 13-25). Thus, Lam discloses that the elastic region area relative to the total ear area is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the elastic region area of Kline such that it is about 80% or less of the total ear area in order optimize material costs by providing regions absent of elastomeric material where elastic character is not necessary (Lam ¶ 0004-0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claims 5-6, Kline fails to disclose wherein the first nonwoven comprises a spunbond layer, and wherein the second nonwoven comprises a spunbond layer.  
	Lam teaches (fig. 1-2B) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) comprising a first nonwoven (first substrate 80) comprising a spunbond layer (¶ 0057, ln. 20-23) and a second nonwoven (second substrate 82) comprising a spunbond layer (¶ 0057, ln. 20-23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and second nonwoven of Kline such that they comprise a spunbond layer, as taught by Lam, as spunbond layers are suitable for use in an absorbent article (Lam ¶ 0057, ln. 20-23). 
	Regarding claim 7, Kline in view of Lam fail to disclose that the first nonwoven further comprises a meltblown layer.  
	Lam further teaches wherein the first nonwoven further comprises a meltblown layer (first substrate may be a nonwoven web such as a spunbond web, a meltblown web… and laminates thereof ¶ 0057, ln. 20-23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven of Kline in view of Lam such that it further comprises  a meltblown layer, as taught by Lam, as meltblown layers are suitable for use in an absorbent article (Lam ¶ 0057, ln. 20-23). 
	Regarding claim 15, Kline fails to disclose a leg gasketing system.
	Lam teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising a leg gasketing system (gasketing cuffs 70, ¶ 0051, ln. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Kline such that it comprises a leg gasketing system as taught by Lam in order to allow the article to dynamically fit the wearer’s leg (Lam ¶ 0052, ln. 1-3). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Roe et al. (Pub. No.: US 2007/0142806 A1).
Regarding claim 9, Kline fails to disclose wherein the laminate comprises a gathered laminate.
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a laminate, wherein the laminate comprises a gathered laminate (¶ 0044, ln. 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kline such that it comprises a gathered laminate, as taught by Roe, as gathered laminates are suitable for providing a laminate having elastic-like properties (Roe ¶ 0044, ln. 4-9). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Thomas et al. (Pub. No.: US 2015/0147539 A1).
Regarding claim 12, Kline fails to disclose wherein the laminate comprises an Average Load at Break of about 25 N or greater.  
Thomas teaches a laminate that can be used in an elastic side panel of an absorbent article (¶ 0143, ln. 1-3) and thus in the same field of endeavor comprising an Average Load at Break of 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of about 25 N or greater. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kline such that it comprises an Average Load at Break of about 25 N or greater, as encompassed by Thomas, in order to provide a laminate that can suitably undergo pull applied by the user when donning the article.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Mansfield (Pub. No.: US 2012/0209230 A1).
	Regarding claim 13, Kline fails to disclose wherein the ear comprises an Air Permeability Value of at least about 1m3/m2/min.  
	Mansfield teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) comprising an Air Permeability Value between 5 and 50 m3/m2/min (¶ 0016, ln. 1-3, ear may be configured to be breathable ¶ 0054, ln. 34-36) which is encompassed within the claimed range of at least 1 m3/m2/min.
	Regarding claim 14, Kline in view of Mansfield fail to teach wherein the ear comprises an Air Permeability Value of from about 2 m3/m2/min to about 125 m3/m2/min.  
	Mansfield teaches an Air Permeability Value between 5 and 50 m3/m2/min (¶ 0016, ln. 1-3, ear may be configured to be breathable ¶ 0054, ln. 34-36) which overlaps with the claimed range of from about 2 m3/m2/min to about 125 m3/m2/min.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Kline such that it comprises an Air Permeability value of at least about 1m3/m2/min, from about 2 m3/m2/min to about 125 m3/m2/min as suggested by Kline in order to provide an ear that is breathable (Mansfield ¶ 0054, ln. 34-36) such that it provides comfort to the wearer. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kline, as applied to claim 1 above, and further in view of Rosati et al. (Pub. No.: US 2012/0316526 A1).
Regarding claim 16, Kline fails to disclose that the absorbent core comprises: an absorbent material comprising absorbent particulate material and comminuted wood pulp; and at least one channel, wherein the at least one channel is void of absorbent particulate.  
	Rosati teaches (fig. 1, 2A) an absorbent article (diaper 1) in the same field of endeavor comprising an absorbent core (absorbent layer 17) comprising absorbent material (50) comprising absorbent particulate material and comminuted wood pulp (¶ 0109, ln. 1-4); and at least one channel (26), the channel being substantially free of absorbent particulate (channel is free of absorbent material and thus free of absorbent particulate ¶ 0011, ln. 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Kline such that it comprises: an absorbent material comprising absorbent particulate material and comminuted wood pulp; and at least one channel, wherein the at least one channel is void of absorbent particulate, as taught by Rosati as absorbent particulate material and comminuted wood pulp are suitable materials for an absorbent core (Rosati ¶ 0006, ln. 1-3) and providing a channel improves liquid transport, and hence faster acquisition, and more efficient liquid absorbency over the whole absorbent structure (Rosati ¶ 0009, ln. 1-6). 
 
Claims 17-19, 21-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield, in view of Rosati and further in view of Lam.
	Regarding claim 17, Mansfield discloses (fig. 1) an absorbent article (diaper 20) comprising: 
	A chassis comprising a topsheet (24), a backsheet (26) and an absorbent core (28) having absorbent material (¶ 0049, ln. 1-4) disposed between the topsheet and the backsheet (¶ 0047, ln. 1-5);
	A discrete ear (42) joined to the chassis (see fig. 1) and comprising:
	A laminate comprising a first nonwoven and a second nonwoven (¶ 0054, ln. 18-21) and an elastomeric material sandwiched between said first and second nonwovens (¶ 0054, ln. 18-21, claim 16, ln. 15-17), wherein the laminate further comprises a plurality of ultrasonic bonds (¶ 0025, ln. 1-4), 
	Wherein the discrete ear comprises an elastic region (elastic film may be incorporated into the ear, claim 8, ln. 1-6), and 
	Wherein the laminate further comprises an Air Permeability Value of between 5 and 50 m3/m2/min (¶ 0016, ln. 1-3, ear may be configured to be breathable ¶ 0054, ln. 34-36) which overlaps with the claimed range of from about 2 m3/m2/min to about 125m3/m2/min; and
	A fastening system (50) secured to the discrete ear (see fig. 1, ¶ 0053, ln. 1-3).  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Mansfield fails to disclose that the absorbent core comprises at least one channel, the channel being substantially free of absorbent material; and wherein the fastening system is directly secured to the elastic region of the discrete ear.  
	Rosati teaches (fig. 1, 2A) an absorbent article (diaper 1) in the same field of endeavor comprising an absorbent core (absorbent layer 17) having absorbent material (50), wherein the absorbent core comprises at least one channel (26), the channel being substantially free of absorbent material (¶ 0011, ln. 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Mansfield such that it comprises at least one channel, the channel being substantially free of absorbent material, as taught by Rosati in order to provide improved liquid transport, and hence faster acquisition, and more efficient liquid absorbency over the whole absorbent structure (Rosati ¶ 0009, ln. 1-6). 
Lam teaches (fig. 1-2B) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) comprising an elastic region (see region where elastomeric material 74 is disposed), wherein the fastening system (50) is directly secured to the elastic region (¶ 0059, ln. 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Mansfield in view of Rosati such that it is directly secured to the elastic region of the discrete ear, as taught by Lam, in order to provide a secure connection between the fastening system and the discrete ear. 
	Regarding claim 18, Mansfield in view of Rosati and further in view of Lam fail to teach wherein the absorbent material comprising absorbent particulate material and comminuted wood pulp.  
	Rosati teaches wherein the absorbent material comprises absorbent particulate material and comminuted wood pulp (¶ 0109, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material of Mansfield in view of Rosati such that it comprises absorbent particulate material and comminuted wood pulp, as taught by Rosati as absorbent particulate material and comminuted wood pulp are suitable materials for an absorbent core (Rosati ¶ 0006, ln. 1-3). 
Regarding claim 19, Mansfield in view of Rosati and further in view of Lam fail to teach wherein the ear comprises an ear area and the elastic region comprises an elastic region area, wherein said elastic region area is about 80% or less of the total ear area.  
Lam teaches (fig. 1-2B) wherein the ear comprises an ear area (see fig. 2A) and an elastic region comprises an elastic region area (region where elastomeric material 74 is present, see fig. 2B). 
Lam further discloses wherein said elastic region is less than the total ear area (¶ 0005, ln. 1-14) in order to provide a void region that serves as bonding locations for the ear to the chassis and a void region that serves as a bonding location for the fastening system to the ear that improves cost efficiency of the diaper by reducing unnecessary elastomeric film (¶ 0005, ln. 16-22) and in order to provide elasticity in regions that are necessary (¶ 0004, ln. 13-25). Thus, Lam discloses that the elastic region area relative to the total ear area is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the elastic region area of Mansfield in view of Rosati and further in view of Lam such that it is about 80% or less of the total ear area in order optimize material costs by providing regions absent of elastomeric material where elastic character is not necessary (Lam ¶ 0004-0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 21, Mansfield discloses wherein the first nonwoven comprises a spunbond layer (¶ 0054, ln. 18-21, ¶ 0028, ln. 1-4).
	Regarding claim 22, Mansfield discloses wherein the second nonwoven comprises a spunbond layer (¶ 0054, ln. 18-21, ¶ 0028, ln. 1-4). 
Regarding claim 23, Mansfield in view of Rosati and further in view of Lam fail to teach wherein the first nonwoven further comprises a meltblown layer.  
	Lam teaches (fig. 1-2B) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) comprising a first nonwoven (first substrate 80) comprising a meltblown layer (first substrate may be a nonwoven web such as a spunbond web, a meltblown web… laminates thereof ¶ 0057, ln. 20-23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven of Mansfield in view of Rosati and further in view of Lam such that it further comprises a meltblown layer, as taught by Lam, as meltblown layers are suitable for use in an absorbent article (Lam ¶ 0057, ln. 20-23). 
	Regarding claim 24, Mansfield discloses wherein the elastomeric material comprise elastomeric polymers from the group consisting of styrene derivatives (¶ 0037, ln. 1-4), polyesters, polyurethanes, polyether amides, polyolefins and combinations thereof.  
	Regarding claim 26, Mansfield discloses wherein the ear is extensible in a lateral direction of the article (ear is extensible ¶ 0054, ln. 28-32).  
	Regarding claim 27, Mansfield discloses wherein the ear is void of adhesive outside of a chassis attachment bond and/or a fastener attachment bond (laminate may be bonded by thermal or ultrasonic bonding ¶ 0025, ln. 1-5).  
	Regarding claim 29, Mansfield discloses wherein the Air Permeability Value of between 5 and 50 m3/m2/min (¶ 0016, ln. 1-3, ear may be configured to be breathable ¶ 0054, ln. 34-36) which overlaps with the claimed range of from about 2 m3/m2/min to about 25 m3/m2/min. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Rosati and further in view of Lam, as applied to claim 17 above, and further in view of Kline.
	Regarding claim 20, Mansfield in view of Rosati and further in view of Lam fail to teach wherein the elastomeric material comprises a film having a basis weight of about 10 gsm to about 100 gsm.  
	Kline teaches (fig. 1) an absorbent article (diaper 1) in the same field of endeavor comprising an ear (fastening member 50a) comprising an elastomeric material, wherein the elastomeric material comprises a film having a basis weight of about 62 gsm which falls within the claimed range of 10 gsm to about 100 gsm (see table in ¶ 0094, 62 gsm styrene-butane-styrene film).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric material of Mansfield in view of Rosati and further in view of Lam such that it comprises a film having a basis weight of about 10 gsm to about 100 gsm, as taught by Kline, in order to provide the laminate with an elastomeric material suitable for providing high extensibility (Kline ¶ 0056, ln. 1-7).
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Rosati and further in view of Lam, as applied to claim 17 above, and further in view of Roe.
Regarding claim 25, Mansfield in view of Rosati and further in view of Lam fail to teach wherein the laminate comprises a gathered laminate.
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a laminate, wherein the laminate comprises a gathered laminate (¶ 0044, ln. 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Mansfield in view of Rosati and further in view of Lam such that it comprises a gathered laminate, as taught by Roe, as gathered laminates are suitable for providing a laminate having elastic-like properties (Roe ¶ 0044, ln. 4-9). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Rosati and further in view of Lam, as applied to claim 17 above, and further in view of Thomas.
Regarding claim 28, Mansfield in view of Rosati and further in view of Lam fail to teach wherein the laminate comprises an Average Load at Break of about 25 N or greater.  
Thomas teaches a laminate that can be used in an elastic side panel of an absorbent article (¶ 0143, ln. 1-3) and thus in the same field of endeavor comprising an Average Load at Break of 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of about 25 N or greater. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Mansfield in view of Rosati and further in view of Lam such that it comprises an Average Load at Break of about 25 N or greater, as encompassed by Thomas, in order to provide a laminate that can suitably undergo pull applied by the user when donning the article.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (Pub. No.: US 2010/0217223 A1), hereinafter Kline ‘233, in view of Mansfield, in view of Rosati and further in view of Kline.
	Regarding claim 30, Kline ‘223 discloses (fig. 1, fig. 5) a package comprising a plurality of absorbent articles (first pull-on pant-like disposable article and second pull-on pant-like disposable article claim 1, ln. 1-3, 39), wherein each of the absorbent articles comprise a topsheet, a backsheet and an absorbent core disposed between the topsheet and backsheet (claim 1, ln. 6-8, 43-45), and an ear (elastically extensible flap claim 1, ln. 10, see first ear panel 62) having an ultrasonically bonded stretch laminate (¶ 0056, ln. 7-11, 22-27), and wherein each of the absorbent articles further comprises a fastening system (see closure member 30, claim 1, ln. 18-25, 55-62) directly secured to an extensible region of the ear (see fig. 5, closure member 30 is directly secured to ears, ears are at least partially elastomeric, ¶ 0051, ln. 1-3).
	Kline ‘233 fails to disclose wherein each of the absorbent articles comprise an ear having an Air Permeability of Value of at least about 1.0 m3/m2/min; and wherein the absorbent core comprises at least one curvilinear channel, and a Length Ratio of 3 or less.
	Mansfield teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (42) comprising an Air Permeability Value between 5 and 50 m3/m2/min (¶ 0016, ln. 1-3, ear may be configured to be breathable ¶ 0054, ln. 34-36) which is encompassed within the claimed range of at least 1 m3/m2/min.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of each of the absorbent articles of Kline ‘233 such that they comprise an Air Permeability value of at least about 1m3/m2/min, as suggested by Mansfield in order to provide an ear that is breathable (Mansfield ¶ 0054, ln. 34-36) such that it provides comfort to the wearer. 
	Rosati teaches (fig. 1, 2A) an absorbent article (diaper 1) in the same field of endeavor comprising an absorbent core (absorbent layer 17) comprising at least one curvilinear channel (see fig. 2A, ¶ 0055, ln. 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Kline ‘233 in view of Mansfield such that it comprises at least one curvilinear channel, as taught by Rosati in order to provide improved liquid transport, and hence faster acquisition, and more efficient liquid absorbency over the whole absorbent structure (Rosati ¶ 0009, ln. 1-6). 
	Kline teaches (fig. fig. 1, 10B) an absorbent article (diaper 1) in the same field of endeavor comprising an ear (fastening member 50a). 	
	Further, the current disclosure recites “The ratio of the length of the specimen at the second grip position (L2) to the maximum length of bond (L1) is Length Ratio” (page 29) and where L1 is a maximum length of a fastener attachment bond and L2 is the length of the specimen at a second grip position which is at an outboard edge of the chassis bond (page 29). 
	Kline teaches (fig. 10B) a length of the specimen at the second grip position (corresponding to length L fig. 10B) is 80 mm (see p. table) and a maximum length of a bond of the fastener (H) is 33.8 mm. Thus, Kline teaches a length ratio of 2.36 mm which falls within the claimed range of 3 or less. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the absorbent articles of Kline ‘233 in view of Mansfield and further in view of Rosati such that they comprise a Length Ratio of 3 or less, as taught by Kline, in order to minimize fastener dishing and buckling/flipping of the ear (Kline ¶ 0077, ln. 13-18). 
	Regarding claim 32, Kline ‘233 in view of Mansfield, in view of Rosati and further in view of Kline fail to teach wherein the absorbent core of each of the absorbent articles comprise cellulosic fibers and absorbent particulate material.
	Rosati teaches wherein the absorbent material comprises cellulosic fibers and absorbent particulate material (¶ 0109, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of each of the absorbent articles of Kline ‘233 in view of Mansfield, in view of Rosati and further in view of Kline such that it comprises absorbent particulate material and comminuted wood pulp, as taught by Rosati as cellulosic fibers and absorbent particulate material are suitable materials for an absorbent core (Rosati ¶ 0006, ln. 1-3). 
	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kline ‘233 in view of Mansfield, in view of Rosati and further in view of Kline, as applied to claim 30 above, and further in view of Ferrer et al. (Pub. No.: US 2015/0182387 A1).
	Regarding claim 33, Kline ‘233 in view of Mansfield, in view of Rosati and further in view of Kline fail to teach an In-Bag Stack Height of about 70 mm to about 110 mm.
	Ferrer teaches (fig. 8) a package (1000) in the same field of endeavor having an In-Bag Stack Height of about 70 mm to about 110 mm (¶ 0324, ln. 9-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the package of Kline ‘233 in view of Mansfield, in view of Rosati and further in view of Kline such that it has an In-Bag Stack Height of about 70 mm to about 110 mm as taught by Ferrer in order to provide packages that are convenient to handle and store, while also providing manufacturers with significant distribution savings because of the smaller package sizes (Ferrer ¶ 0325, ln. 1-6). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 8 and 10-11 rejected under 35 USC §102(a)(1) over Kline have been considered but are moot because the new ground of rejection relies on a different interpretation of Kline for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim(s) 17-19, 21-24, 26-27 and 29 rejected under 35 USC §103 over Mansfield in view of Rosati and further in view of Lam  have been fully considered but they are not persuasive. Applicant argues that Lam does not teach a fastening system directly secured to an elastic region. However, as discussed in the rejection above, Lam teaches that the fastening system is joined to the ear by bonds 43 which may engage the elastomeric material (¶ 0059). Thus, Lam teaches a fastening system directly secured to an elastic region. 
Applicant points to Table 7 and argues that the prior art does not recognize these unexpected results. However, in order to establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Accordingly, applicant’s arguments are not persuasive as the burden to show unexpected results as required by MPEP §716.02 has not been met. 
Applicant's arguments with respect to claim 30 rejected under 35 USC §103 over Kline ‘233 in view of Mansfield, Rosati and Kline have been fully considered but they are not persuasive. Kline ‘233 discloses that the ear is at least partially elastomeric and that the fastening system is directly secured to the ear. Thus, Kline ‘233 discloses that the fastening system is directly secured to the extensible region of the ear. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781   
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781